Citation Nr: 0336809	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-03 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(claimed as a personality disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from February 1999 to 
January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for a personality 
disorder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  Personality disorders are not 
considered diseases or injuries under the law for the purpose 
of establishing service connection.  38 C.F.R. § 3.303(c).  
Service medical records reflect that the veteran was 
diagnosed in service in September and October 2001 as having 
dysthymia, generalized anxiety disorder, cognitive disorder 
not otherwise specified, social phobia, and a personality 
disorder.  His DD Form 214 reflects that he was discharged 
from service for a personality disorder.  Given the different 
diagnoses shown in the service medical records, the issue in 
this case is whether the veteran has a current mental 
disability resulting from a psychiatric disorder, other than 
a personality disorder, which had its onset in active 
service.

On a Report of Mental Status Evaluation dated in September 
2001, a psychiatrist showed that the veteran had been under 
the care of a "Dr. W. Quirk" and was being given 
medication.  A September 2001 Medical Record-Patient 
Release/Discharge Instructions indicates that the veteran was 
hospitalized in service for a stress reaction.  On an October 
2001 Memorandum, a clinical psychologist indicated that the 
veteran had been "evaluated and treated in M[ental] H[ealth] 
since [July 2001]."  On the October 2001 separation 
examination report, the veteran reported that he was taking 
antidepressant medication, and the examiner indicated that 
the veteran's depression was "being followed by psych on 
meds."  None of the records of treatment referred to by 
these examiners in the documents noted above are among the 
service medical records.  Accordingly, remand is required in 
this case to attempt to obtain complete medical records.

In a March 2002 VA outpatient record, the examiner rendered 
the diagnoses of possible fuge state; possible adjustment 
disorder with anxious features; and possible personality 
disorder.  Given the multiple diagnoses rendered in service 
as well as on the VA outpatient report, remand is required in 
this case to afford the veteran an examination by an examiner 
who will review all the medical records and render an opinion 
as to whether the veteran has a current mental disability 
resulting from a psychiatric disorder, other than a 
personality disorder, which had its onset in active service.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should attempt to obtain the 
complete service medical records 
including all treatment records for a 
mental disorder, inpatient and 
outpatient, as well as the treatment 
records of "Dr. W. Quirk" referred to 
in the Report of Mental Status Evaluation 
dated in September 2001.  If Dr. Quirk is 
a civilian physician, the RO should 
request that the veteran complete the 
necessary authorization forms to enable 
the RO to obtain Dr. Quirk's and any 
other private treatment records 
identified by the veteran.  Concerning 
the latter, the RO should ask the veteran 
to identify all the facilities where he 
has been treated for a psychiatric 
disorder during and since service, and 
the RO should assist the veteran in 
obtaining any treatment records which the 
veteran clearly identifies.

2.  The RO should schedule the veteran 
for a VA psychiatric examination by an 
examiner who will review all the medical 
records and render an opinion as to 
whether the veteran has a current mental 
disability resulting from a psychiatric 
disorder, other than a personality 
disorder, which had its onset in active 
service.

3.  After the actions requested above 
have been completed, the RO should again 
review all of the evidence of record.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




